386 F.2d 449
Corliss LAMONT, on behalf of himself and all others similarly situated, Plaintiff-Appellant,v.COMMISSIONER OF MOTOR VEHICLES and R. L. Polk & Co., Defendants-Appellees.
No. 205.
Docket 31595.
United States Court of Appeals Second Circuit.
Argued November 28, 1967.
Decided December 12, 1967.

Appeal from an order of the United States District Court for the Southern District of New York, Marvin E. Frankel, J., denying appellant's motion to convene a three-judge court and granting appellees' motion to dismiss the complaint. Opinion below reported at 269 F.Supp. 880.
Leonard Boudin, New York City (Rabinowitz & Boudin, Victor Rabinowitz, New York City, David Rein, Washington, D. C., and Joan Goldberg, New York City, of counsel), for plaintiff-appellant.
Mortimer Sattler, New York City (Louis J. Lefkowitz, Atty. Gen., of the State of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., and Joel Lewittes, New York City, of counsel), for defendant-appellee, Commissioner of Motor Vehicles.
Wyllys S. Newcomb, New York City (Royall, Koegel, Rogers & Wells, John M. O'Hara and Guy C. Quinlan, New York City, of counsel), for defendant-appellee, R. L. Polk & Co.
Before MOORE, SMITH and HAYS, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons contained in the opinion of Judge Frankel reported at 269 F.Supp. 880 (S.D.N.Y.1967).